Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
 SHI MIN CHEN, LIANHE ZHOU, YONG KANG LIU,                               Case No. 17-cv-802
 JIXIANG WANG, WEI MIN ZHU, JIAN CAI,
 GUOQIANG XU, SHIQIANG GAO, BAOJUN TIAN,
 XINLONG LIU, MIN JIANG, MINGDA KE, QIFANG CHEN,
 PINGJIN FAN, and GUO YONG ZHU, individually
 and on behalf of others similarly situated,
                                                Plaintiffs,              AFFIRMATION IN SUPPORT

                          vs.

 HUNAN MANOR ENTERPRISE, INC. d/b/a Hunan
 Manor, HUNAN MANOR LLC d/b/a Hunan Manor,
 HUNAN HOUSE MANOR INC. d/b/a Hunan Manor,
 HUNAN HOUSE RESTAURANT, INC. d/b/a Hunan
 Manor, HUNAN HOUSE RESTAURANT NY LLC
 d/b/a Hunan Manor, HUNAN HOUSE, INC. d/b/a
 Hunan Manor, A TASTE OF MAO, INC. d/b/a China
 Xiang, JINGCHAO LI a/k/a JING CHAO LI a/k/a
 Diana Li, ZHIDA LI a/k/a ZHI DA LI d/b/a ZHI BA LI,
 and ZHENQI XIAO a/k/a NANCY XIAO a/k/a
 NANCY ZHOU,

                                               Defendants,
---------------------------------------------------------------------- x


                     MEMORANDUM OF LAW IN SUPPORT OF
                   THE DEFENDANTS’ MOTION FOR SANCTIONS


                                                     Bingchen Li, Esq. (BL4750)
                                                     Law Office of Z. Tan PLLC
                                                     39-07 Prince Street, Suite 3B
                                                     Flushing, New York 11354
                                                     Phone: (718) 886-6676
                                                     Fax: (718) 679-9122
                                                     Email: eric.li@ncny-law.com
                                                     Attorney for Defendants
 Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 2 of 19



                                           TABLE OF CONTENTS


TABLE OF AUTHORITY ................................................................................ 3
PRELIMINARY STATEMENTS .................................................................... 5
PROCEDURAL HISTORY .............................................................................. 6
STATEMENT OF FACTS ................................................................................ 6
ARGUMENTS ................................................................................................. 11
     1)     STANDARD OF REVIEW ………………………………………………….11
     2)     PLAINTIFFS’ FAILURE TO APPEAR FOR DEPOSITION…….…..…..12
     3)     PLAINTIFFS' FAILURE TO COMPLY WITH COURT ORDER…...….15
     4)     DEFENDANTS ARE ENTITLED TO REASONABLE EXPENSES……..16
     5)     PLAINTIFFS' COUNSELS IN BAD FAITH………………………………17

CONCLUSION ............................................................................................. ...18




                                                                                                                 2
 Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 3 of 19



                                       TABLE OF AUTHORITIES
Case Law

Daval Steels Products, a Div. of Francosteel Corp. v. M/V Fakredine,
 951 F.2d 1357 (2d Cir. 1991) ....................................................................................... 11

Luft v. Crown Publishers, Inc., 906 F.2d 862 (2d Cir. 1990). …………………..............11

John B. Hull v. Waterbury Petroleum Prods. Inc., 845 F.2d 1172 (2d Cir. 1988) ……...11

Jones v. Niagara Frontier Transp. Auth., 836 F.2d 731 (2d Cir. 1987).…………………11

Flores v. Entergy Nuclear Operations, Inc., 313 F.Supp.3d 511 (S.D.N.Y. 2018)..... 11, 17

Handworker v. AT & T Corp., 211 F.R.D. 203 (S.D.N.Y. 2002) ………………………11

Alvarez v. Simmons Market Research Bureau, Inc., 839 F.2d 930 (2d Cir. 1988) .... 11, 15

Link v. Wabash Railroad Co., 370 U.S. 626 (1962)..…………………..……………11, 12

Harding v. Federal Reserve Bank of New York, 707 F.2d 46 (2d Cir. 1983)……….11, 12

Fossil Industries, Inc. v. Onyx Specialty Papers, Inc.,
        302 F.R.D. 288 (E.D.N.Y. 2014)……………………………………….........12, 15

Local Union No. 40 of the Intern, Ass’n of Bridge v. Car-Win Construction Inc,
       F.Supp.3d 250, 262 (S.D.N.Y. 2015)………………………………………........12

National Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S. 639 (1976)…….13

Selby v. Arms, 1995 WL 753894 (S.D.N.Y. 1995)…………………………………...…14

Valentine v. Museum of Modern Arts, 29 F.3d 47 (2d Cir. 1994)………………...…….14

Bobal v. Rensselaer Polytechnic Institute, 916 F.2d 759 (2d Cir. 1990)………..……….14

United States ex rel. Drake v. Norden Sys. 375 F.3d 248 (2d Cir. 2004)..………………15

Novak v. Wolpoff & Abramson LLP, 536 F.3d 175 (2d. Cir 2008)………………..…...17

Seever v. Carrols Corp., 528 F.Supp.2d 159 (W.D.N.Y. 2007)…………………………18




                                                                                                                      3
 Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 4 of 19



Statutes

Fed. R. Civ. P. Rule 37 ......................................................................... 5, 11, 14, 16, 17, 19

Fed. R. Civ. P. Rule 12(c) …………………………………………………………….......6

Fed. R. Civ. P. Rule 41 …………………………………………………...5, 11, 12, 15, 16




                                                                                                                     4
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 5 of 19



                            PRELIMINARY STATEMENTS

               The defendants HUNAN MANOR ENTERPRISE, INC. d/b/a Hunan

Manor, HUNAN MANOR LLC d/b/a Hunan Manor, HUNAN HOUSE MANOR INC.

d/b/a Hunan Manor, HUNAN HOUSE RESTAURANT, INC. d/b/a Hunan Manor,

HUNAN HOUSE RESTAURANT NY LLC d/b/a Hunan Manor, HUNAN HOUSE,

INC. d/b/a Hunan Manor, JINGCHAO LI a/k/a JING CHAO LI a/k/a Diana Li, and

ZHIDA LI a/k/a ZHI DA LI a/k/a ZHI BA LI (“Defendants”), by Bingchen Li, Esq., their

attorney of record, respectfully submit this Memorandum of Law in support of

Defendants’ Motion 1) for an order listed in Fed. R. Civ. P. Rule 37(b)(2)(A)(i)—(vi),

including without limitation, dismissing all claims from the defaulting plaintiffs JIAN

CAI, GUOQIANG XU, SHIQIANG GAO, MIN JIANG, MINGDA KE, and GUO

YONG ZHU (“Defaulting Plaintiffs”), pursuant to Rule 37 of the Federal Rules of Civil

Procedure; 2) for an order under Rule 37 to grant reasonable attorneys’ fees as a result of

Plaintiffs’ failure to make themselves to be available for their depositions; and 3) to

dismiss all claims, pursuant to Rule 41 of the Federal Rules of Civil Procedures for

Plaintiffs repeated failures to comply with this Court’s orders.

               We will demonstrate below that Defendants’ Motion for Sanctions and to

Dismiss is warranted because Defaulting Plaintiffs’ defaults and incompliance with Court

Orders are willful, lengthy, repeated and in bad faith. Accordingly, a sanction against

Defaulting Plaintiffs and their counsel is warranted and their claims should be dismissed

with prejudice under either Rule 27 or Rule 41.




                                                                                            5
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 6 of 19



                               PROCEDURAL DISTORY

               Plaintiffs commenced this action by way of a Summon and Complaint

(See Complaint, ECF 1, (Compl.)) on February 2, 2017. Defendants responded by filing

an Answer and Affirmative Defenses on or about April 23, 2017. On July 20, 2017

Defendants filed a Rule 12(c) Motion to Dismiss on Pleading to dismiss the baseless and

frivolous claims against the defendant Wensheng Zhang, Xiangyun Ni and a New Jersey

Restaurant (See Defendants’ Motion to Dismiss, ECF 39-41). After an oral argument on

September 26, 2017, this Court issued an Order granting Defendants’ 12(c) Motion it its

entirety on February 15, 2018 (See Court Order, ECF 74). After a few months’ stay due

to individual defendants’ bankruptcy filings, the discovery resumed and ended on June

30, 2019. Prior to the conclusion of the discovery, Defendants were cooperative and

availed themselves to be deposed in April 2019, despite Defendants had the priority and

served their deposition notices first on July 2, 2017. However, six (6) plaintiffs refused to

be deposed despite having been served with six (6) deposition notices in a span of two

and a half years and despite a court order by Judge Gorenstien (See Court Order, ECF

161).

               Defendants bring the instant motion for sanctions as a result of these six

(6) plaintiffs’ willful and bad faith breach of their duties to avail themselves for

depositions in the last two and a half years.

                                STATEMENT OF FACTS

               On or about July 3, 2017, Defendants served upon Plaintiffs notices of

deposition for all named plaintiff and opt-in plaintiffs, requesting them to be deposed on

August 3, 4 and 7, 2017, including without limitation, Guoqiang Xu, Jian Cai, Min Jiang,



                                                                                             6
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 7 of 19



Mingda Ke, and Shiqiang Gao (See Li Affirmation, ¶ 4 and Exhibit A, First Dep Notices

170703). After all depositions were arranged and confirmed, however, Plaintiffs’ counsel

cancelled the said depositions originally scheduled on August 3 and 4 without providing

any justifiable reason (See Li Affirmation, ¶ 5 and Exhibit B, Plaintiffs Email 170727).

Shortly thereafter, Plaintiffs served upon Defendants their own deposition notices, but did

not cancel the August 7 deposition until the morning of August 7, 2017 (See Li

Affirmation, ¶ 6 and Exhibit C, Plaintiffs’ Email 170807-1). Defendants were

accommodating and worked with Plaintiffs’ counsel for new deposition date. After

receiving email confirmations from plaintiffs’ counsel (See Exhibit D, Plaintiffs Email

170807-2), Defendants arrange the depositions again for September 6-8, 2017 (See

Exhibit E, Dep. Confirmations 170808). Defendants served the second notices of

deposition upon Plaintiffs on August 11, 2017 (See Exhibit F, Second Dep. Notices

170811), including without limitations, Guoqiang Xu, Jian Cai, Min Jiang, Mingda Ke,

and Shiqiang Gao (See Li Affirmation, ¶ 7). Again, Plaintiffs unilaterally cancelled the

scheduled depositions on August 31, 2017 vie email without justification (See Li

Affirmation, ¶ 8 and Exhibit G, Plaintiffs Email 170831).

               The action was then stayed for about a year. On or about February 7,

2019, Defendants served deposition notices upon Plaintiffs for the third time, proposing

to conduct plaintiffs’ depositions on or before February 28, 2019 (See Li Affirmation, ¶ 9

and Exhibit H, Third Dep. Notices 190207). Once again, Plaintiffs refused to be deposed

and requested to conduct defendants’ depositions first (See Li Affirmation, ¶ 10 and

Exhibit I, Plaintiffs Email 190207). As a result, Defendants made the first request for a

conference to compel depositions (See Li Affirmation, ¶ 11 and Defendants’ Letter



                                                                                            7
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 8 of 19



Motion to Compel, ECF 135). Despite the priority usually afforded to defendants and

defendants having been the first to serve deposition notices on July 2, 2017, Defendants

in good faith consented to Defendants’ depositions out of professional courtesy (See Li

Affirmation, ¶ 12). On February 25, 2019, Plaintiffs’ counsel submitted a status report

(See Li Affirmation, ¶ 13 and Status Report, ECF 137), proposing a deposition schedule

for both parties as follows:

               1.      Plaintiffs to depose Defendants Jingchao Li, Zhida
                       Li, and Rule 30(b)(6) witnesses for Hunan Manor
                       Enterprise, Inc., Hunan Manor LLC, Hunan House
                       Manor Inc., Hunan House Restaurant, Inc., Hunan
                       House Restaurant NY LLC, and Hunan House, Inc.—
                       on April 1, 2019;
               2.      Plaintiffs to depose Zhenqi Xiao and a 30(b)(6)
                       witness for A Taste of Mao, Inc. on April 1, 2019;
               3.      Defendants to depose Plaintiffs beginning on April
                       12, 2019;
               4.      Defendants to continue deposing Plaintiffs on April
                       16, 2019.

               Defendants’ deposition took place on April 1, 2019. However, it

lasted much longer than Plaintiffs has anticipated. Nevertheless, Defendants were

cooperative. Two of the individual defendants appeared again on April 12, 2019

and completed their depositions at around 5:00p.m. (See Li Affirmation, ¶ 14).

               On April 11, 2019, Defendants served upon Plaintiff notices of

depositions for the fourth time, proposing to conduct plaintiffs’ depositions on

April 16, 2019 for plaintiffs, Mingda Ke, Min Jiang, Jian Cai, Guo Yong Zhu, Wei

Min Zhu, Jian Cai, and Shi Ming Chen (See Li Affirmation, ¶ 15 and Exhibit J,

Fourth Dep. Notices 190411). However, only three plaintiffs, Shi Ming Chen, Wei

Min Zhu and Yongkang Liu appeared. Plaintiffs Mingda Ke, Min Jiang, Jian Cai,

and Guo Yong Zhu did not appear and did not provide any reason for the no-show.


                                                                                           8
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 9 of 19



Again, Defendants accommodated Plaintiffs and deposed only three plaintiffs (See

Li Affirmation, ¶ 16).

               At the April 16 deposition, Plaintiffs’ counsel refused to confirm a

deposition date for the remaining plaintiffs. Plaintiffs’ counsel then ignored

Defendants’ attempts to confer in good faith, prompting Defendants’ second letter

to compel deposition on April 18, 2019 (See Li Affirmation ¶ 17 and Defendants’

Letter Motion to Compel Depositions, ECF 139). On April 23, 2019 Judge

Gorenstein endorsed the said letter motion, ordering Plaintiffs’ counsel be available

on the phone to provide depositions dates (See Court Order, ECF 141).

               After telephone conference with all parties’ counsels present, parties

agreed to conduct Plaintiffs’ depositions on May 9, 2019, June 6, 2019, and June

17, 2019 (See Li Affirmation ¶ 19). On April 30, 2019, Defendants served upon

Plaintiffs notices of depositions for the fifth time (See Li Affirmation ¶ 20 and See

Exhibit K, Fifth Dep. Notices 190430). However, on June 3, 2019, we were

informed for the first time that the plaintiffs, Shiqiang Gao, Guoqiang Xu, and

Mingda Ke, were in China and could not be deposed in U.S. (See Li Affirmation ¶

21 and Exhibit L, Plaintiffs Email 190603). In addition, on June 5, 2019 Defendants

were informed for the first time that Plaintiffs’ counsel had lost contact with the

plaintiffs, Mingda Ke, Min Jiang and Jian Cai (See Li Affirmation ¶ 22 and Exhibit

M, Plaintiffs Email 190605). Defendants had no choice but to only depose all the

available plaintiffs (See Li Affirmation ¶ 23).

               After another failed attempt to depose the remaining plaintiffs

despite the admission by Plaintiffs’ Counsel that he was in contact with the



                                                                                        9
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 10 of 19



Defaulting Plaintiffs (See Exhibit N, Court Conference Transcript), Defendants had

no choice but to file a third and fourth letter motions to compel on December 6,

2019 (See Li Affirmation ¶ 24 and Defendants’ Letter Motion to Compel, ECF 152,

158, and 160). Judge Gorenstein granted the motion on December 20, 2019 (See

Court Order, ECF 161). In the Order, Judge Gorenstein ordered that “Jian Cai,

Guoqiang Xu, Shiqiang Gao, Min Jiang, Mingda Ke, and Guo Yong Zhu shall

appear for depositions at the offices of defendants’ counsel on January 9, 2020, at

10:00 a.m., and be available for deposition both on that date on January 10, 2020…”

(See Li Affirmation ¶ 25).

                Subsequently, Defendants served upon Defaulting Plaintiffs notices

of deposition for the sixth time (See Li Affirmation ¶ 26 and Exhibit O, Sixth Dep.

Notices 191223). However, on January 7, 8, and 9, 2020, Plaintiffs’ counsel

emailed Defendants that none of the six (6) Defaulting Plaintiffs would be available

before January 10, 2020 but failed to provide any alternative dates (See Exhibit P,

Plaintiffs Email Jan20), directly in violation of Judge Gorenstein’s order dated

December 20, 2019 (See Li Affirmation ¶ 27). Instead, Plaintiffs made a bad faith

request to make the plaintiffs Guo Yong Zhu, Shiqiang, Gao and Guoqiang Xu

available for deposition via video conference, without providing the location and

time such video depositions. The request was correctly denied by Judge Gorenstein

(See See Li Affirmation ¶ 28 and Court order, ECF 180).

                To this day, more than thirty-one (31) months after being noticed for

deposition on July 2, 2017, six (6) plaintiffs are still in hiding.




                                                                                        10
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 11 of 19



                                      ARGUMENTS

1)        STANDARD OF REVIEW

               Rule 37(d) provides that the court can order a sanction when “a party...

fails, after being served with proper notice, to appear for that person's deposition.” Fed.

R. Civ. P. Rule 37(d)(1)(A)(i). If Party seeks to frustrate goal of disclosure of all

evidence relevant to merits of controversy by disobeying discovery orders, severe

sanctions are appropriate. Daval Steels Products, a Div. of Francosteel Corp. v. M/V

Fakredine, 951 F.2d 1357, 1365 (2d Cir. 1991). Severe discovery sanctions are justified

if failure to comply with court order is due to willfulness or bad faith or it otherwise

culpable. Id. at 1366 (citing Luft v. Crown Publishers, Inc., 906 F.2d 862, 865-66 (2d

Cir. 1990); John B. Hull v. Waterbury Petroleum Prods. Inc., 845 F.2d 1172,1176 (2d

Cir. 1988); and Jones v. Niagara Frontier Transp. Auth., 836 F.2d 731, 734 (2d Cir.

1987)).

               District Court has wide discretion in imposing discovery sanctions,

including severe sanctions. Daval, 951 F.2d at 1365. If a court grants a motion made

under rule governing party’s failure to attend its own deposition, serve answers to

interrogatories, or respond to request for inspection, it has broad discretion to impose

sanctions it considers just. Flores v. Entergy Nuclear Operations, Inc., 313 F.Supp.3d

511, 521 (S.D.N.Y. 2018) (quoting Handworker v. AT & T Corp., 211 F.R.D. 203, 208

(S.D.N.Y. 2002)).

               Dismissal pursuant to Fed. R. Civ. P. 41(b) for failure to comply with an

order of the court is matter committed to the discretion of the district court. Alvarez v.

Simmons Market Research Bureau, Inc., 839 F.2d 930, 932 (2d Cir. 1988) (See Link v.



                                                                                              11
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 12 of 19



Wabash Railroad Co., 370 U.S. 626, 633 (1962) and Harding v. Federal Reserve Bank of

New York, 707 F.2d 46, 50 (2d Cir. 1983)). Pursuant to Fed. R. Civ. P. 41(b), a court may

dismiss an action “[i]f the plaintiff fails…to comply with…a court order.” Fossil

Industries, Inc. v. Onyx Specialty Papers, Inc., 302 F.R.D. 288, 292 (E.D.N.Y. 2014).

2)     PLAINTIFFS’ FAILURE TO APPEAR FOR DEPOSITION

               When exercising discretion to sanction for discovery misconduct, court is

guided by factors of (1) willfulness of noncompliant party or reason for noncompliance,

(2) efficacy of lesser sanctions, (3) duration of period of noncompliance, and (4) whether

the non-compliant party had been warned of consequences of noncompliance; while these

four factors are often the only ones specifically listed in the context of discovery

sanctions motion, they are not exclusive. Local Union No. 40 of the Intern, Ass’n of

Bridge v. Car-Win Construction Inc., F.Supp.3d 250, 262 (S.D.N.Y. 2015).

               In the instant action, first of all six (6) plaintiffs’ continuous and lengthy

failure to appear for their depositions are willful. Deposition notices were first served on

the plaintiffs on July 2, 2017. There is a grand total of six (6) deposition notices duly

served upon the plaintiffs. There have been four (4) discovery motions to Magistrate

Judge Gorenstein to compel Plaintiffs to be available for depositions. After more than

two and a half years, however, Defaulting Plaintiffs have neither appeared for a

deposition nor provided a reasonable explanation concerning their peculiar unavailability.

Plaintiffs have argued that three (3) of the six (6) Defaulting Plaintiffs are currently in

China and do not intend to return to U.S. However, these plaintiffs voluntarily chose to

join this action while they were in US and therefore they should make themselves

available for depositions. If any of them needs to leave the country, he could have



                                                                                                12
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 13 of 19



informed Defendants and we would have deposed him before his departure. However, we

had never been informed of such inconvenience until mid 2019 when all of them were

already out of country and became “unavailable.” Moreover, Plaintiffs’ counsel admitted

himself that he was in contact with Defaulting Plaintiffs as recent as November 2019 and

probably even in January 2020 (See Exhibit N, Conference Transcript dated February 11,

2020). To this day, however, Defaulting Plaintiffs have not provided any reasonable

justification for their willful choice not to be deposed. In short, their inconvenience is

self-imposed and therefore should not be excused. Accordingly, their incompliance is not

only willful, but in bad faith.

                Secondly, there is no alternative remedy other than entering a default and

dismissing Defaulting Plaintiffs’ claims because they simply refused to be deposed.

Plaintiffs may argue that the plaintiff Jian Cai finally becomes available this month and

therefore there exists other remedy other than a default. However, Defaulting Plaintiffs’

incompliances and defaults are so severe that “[T]he most severe in the spectrum of

sanctions provided by statute or rule must be available to the district court in appropriate

cases, not merely to penalize those whose conduct may be deemed to warrant such a

sanction, but to deter those who might be tempted to such conduct in the absence of such

a deterrent. Id. at 265 (citing National Hockey League v. Metropolitan Hockey Club, Inc.,

427 U.S. 639, 643 (1976)).

                In the instant action, Plaintiffs commenced this action more than three

years ago on February 2, 2017; Defendants served upon Plaintiffs six (6) depositions

notices in a span of more than two and half years; Defendants filed no less than four (4)

discovery motions to compel depositions; and Magistrate Judge Gorenstein Ordered all



                                                                                             13
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 14 of 19



Defaulting Plaintiffs to appear for deposition no later than January 10, 2020.

Nevertheless, the plaintiff Jian Cai ignored all of the above obligations in last three (3)

years and chose to finally appear only at his own convenience. His incompliance is

willful and severe, warranting a default, short of which Fed. R. Civ. P Rule 37 would be

perceived as a “paper tiger” rather than a credible deterrence. If this Court does not enter

an default against the plaintiff Jian Cai, what would stop another Default Plaintiff to

appear two months later with a same argument?

               Thirdly, there should be no dispute that the duration of Defaulting

Plaintiffs is at least two and half years. All Defaulting Plaintiffs were in noncompliance

since the first deposition notice on July 2, 2017. Defendants have been in good faith,

accommodating Plaintiffs’ excuses and sometime simple refusals to be deposed.

However, the incompliance and the default are so long that it warrants a default.

               Finally, all Defaulting Plaintiffs were put on notice their obligations to be

deposed as early as July 2, 2017, when the deposition notices were served. Judge

Gorenstein issued multiple orders requesting Plaintiffs to make themselves available for

depositions. And Judge Gorenstein issued a final order that Defaulting Plaintiffs be

available for deposition on January 9-10, 2020. Therefore, all Defaulting Plaintiffs are

warned time and again. They are in hiding at their own peril. After all, such a warning is

only necessary, however, when a party appears pro se. Selby v. Arms, 1995 WL 753894 at

*8 (S.D.N.Y. 1995) (See Valentine v. Museum of Modern Arts, 29 F.3d 47,50 (2d Cir.

1994); Bobal v. Rensselaer Polytechnic Institute, 916 F.2d 759, 764 (2d Cir. 1990)).




                                                                                              14
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 15 of 19



3)     PLAINTIFFS’ FAILURE TO COMLY WITH COURT ORDER

               “In determining whether to dismiss a plaintiff’s case under Rule 41(b), a

court must consider five factors; (1) the duration of the plaintiff’s failures to comply with

court orders…; (2) whether the plaintiff has received notice that further delays will result

in dismissal; (3) the likelihood that further delay will prejudice the defendant; (4) the

need to alleviate court calendar congestion balanced against the need to protect the

plaintiff’s right to due process; and (5) the efficacy of lesser sanction.” Fossil Industries,

302 F.R.D. at 292 (See Alvarez, 839 F.2d at 932). “No single factor is dispositive in this

analysis; rather, courts must weigh all five in determining whether dismissal is warranted

under Rule 41(b).” Fossil Industries, 302 F.R.D. 288 at 292 (see United States ex rel.

Drake v. Norden Sys. 375 F.3d 248, 254 (2d Cir. 2004)).

               There should be no dispute that Plaintiffs failure to comply with

court order to lengthy. Defendants filed no fewer than four (4) discovery motions

to compel depositions (See ECF 135, 139, 152, and 160). Judge Gorenstein has

issued orders requesting plaintiffs appear for depositions, last of which specifically

stated that “Jian Cai, Guoqiang Xu, Shiqiang Gao, Min Jiang, Mingda Ke, and Guo

Yong Zhu shall appear for depositions at the offices of defendants’ counsel on

January 9, 2020, at 10:00 a.m., and be available for deposition both on that date on

January 10, 2020…” (See Court Order, ECF 161). Therefore, the first factor favors

Defendants.

               As to the second factor, we concede that Plaintiffs have never been

put on notice that failure to comply with a particular order would result in dismissal

of their claims. However, Plaintiffs’ counsel should have been well aware of the



                                                                                            15
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 16 of 19



importance of complying with the court’s order. The fact that Plaintiffs’

incompliance dated back to more than a year ago and still refuse to be deposed also

push this factor in favor of Defendants.

                  As to the third factor, there should be no dispute that plaintiffs

failure to comply with the court’s order mandating them to be available to be

deposed has caused significant prejudice to Defendants. The discovery ended on

June 30, 2019. We will soon set the trial dates for this action. Not only has Plaintiffs’

failure to comply with the court’s order deprived Defendants’ a quick resolution of

this action, but also has compromised Defendants’ ability for seeking a summary

judgment.

                  As to the fourth factors, it is also in favor of Defendants because the

discovery ended on June 30, 2019. We will soon set the trial dates for this action.

It has already caused significant burden on the Court’s calendar.

                  Finally, any lesser sanction would be moot as Defaulting Plaintiffs

are still refusing to be deposed as noticed. They have been “unavailable” since

August 2017 and have remained to be “unavailable.” Defaulting Plaintiffs have

ignored all of the aforementioned orders without even bothering providing

justifications.

                  Accordingly, the Court should dismiss Defaulting Plaintiffs’ claims

for their failure to comply with the court’s order, pursuant to Rule 41.

4)      DEFENDANTS ARE ENTITLED TO REASONABLE EXPENSES

                  “Sanctions may include any of the orders listed in Rule 37(b)(2)(A)(i)-

(vi),” but “must require the party failing to act ... to pay the reasonable expenses,



                                                                                            16
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 17 of 19



including attorney's fees, caused by the failure, unless the failure was substantially

justified or other circumstances make an award of expenses unjust.” Id. 37(d)(3). “The

burden of proof is on the nonmovant to show that his failure is justified or that special

circumstances make an award of expenses unjust.” Flores, 313 F.Supp.3d at 521 (citing

Novak v. Wolpoff & Abramson LLP, 536 F.3d 175, 178 (2d. Cir 2008)).

               In the instant action, Defendants had to noticed Defaulting Plaintiffs six

(6) times, to file four (4) letter motions to compel depositions, to review and send

numerous emails to Plaintiffs, to file an opposition to Plaintiffs’ motion for a leave to add

Defaulting Plaintiffs as additional plaintiffs, and to prepare this instant motion to dismiss

Defaulting Plaintiffs’ claims. As a result of Plaintiffs’ failure to avail themselves for

deposition in good faith, Defendants have incurred reasonable attorneys’ fees for no later

than $6,000.00.

               Accordingly, we respectfully request this Court enter an order granting

reasonable attorneys’ fees as a result of Defaulting Plaintiffs’ failure to be deposed in an

amount no less than $6,000.00.

5)     PLAINTIFFS’ COUNSELS ARE IN BAD FAITH

               Plaintiffs’ counsels have been in bad faith since the inception of this

action. Plaintiffs’ counsels cancelled the depositions for the first time in July 2017 just to

notice their own depositions. Plaintiffs’ counsels cancelled the depositions the second

time in August 2017 citing that Defendants had not provided their discovery responses,

which is not and should never been an excuse. Plaintiffs’ counsels refused to schedule for

Plaintiffs’ deposition after having been noticed the third time in February 2019 to hold

Defendants hostage so that Plaintiffs could get the priority, forcing Defendants to file



                                                                                            17
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 18 of 19



their first letter motion to compel depositions. Plaintiffs apparently agreed to Plaintiffs’

depositions in April 2019 without confirming with all the plaintiffs, resulting in repeated

rescheduling and the unavailability of six (6) plaintiffs on the dates of depositions. As a

result of Defaulting Plaintiffs’ unavailability, Plaintiffs’ counsel refused to confirm their

deposition dates, forcing Defendants to file the second motion to compel depositions. In

December 2019 Plaintiffs again refused to reschedule plaintiffs’ deposition, forcing

Defendants to file the third and fourth letter motions to compel depositions.

               It is obvious that Plaintiffs’ counsels were well aware of the unavailability

a while ago, probably as early as March 2019. Instead of acting in good faith to inform

the defense and the court, however, Plaintiffs’ counsels chose to continuously bring

frivolous excused and motions at the expenses of the defense and the court.

               Moreover, Plaintiffs’ insisted on move for a leave to amend the complaint

to add Defaulting Plaintiffs as additional plaintiffs, knowing that three of them would not

agree to be deposed and three of them were not even reachable. It is a waste of the

valuable resources of this Court.

               Accordingly, we respectfully request this Court enter an order for a

sanction against Plaintiffs’ counsels.

                                         CONCLUSION

               In Seever v. Carrols Corp., 528 F.Supp.2d 159 (W.D.N.Y. 2007), a similar

FLSA action, claims of two employees who had failed or refused to attend or complete

their depositions, respond to employer’s interrogatories, or otherwise comply with court’s

discovery orders were dismissed as sanction for noncompliance with discovery.




                                                                                               18
Case 1:17-cv-00802-GBD-GWG Document 191 Filed 02/21/20 Page 19 of 19



                 In the instant action, Defaulting Plaintiffs’ incompliance were similar, if

not worse or longer. Accordingly, this Court should grant the instant motion in its

entirety.

WHEREFORE, Defendant respectfully requests that this Court to

      (1) Grant Defendants’ motion for sanctions under Rule 37 to dismiss all claims

            from Defaulting Plaintiffs JIAN CAI, GUOQIANG XU, SHIQIANG GAO,

            MIN JIANG, MINGDA KE, and GUO YONG ZHU;

      (2) Grant Defendants’ motion for sanctions under Rule 37 for reasonable attorneys’

            fees as a result of Defaulting Plaintiffs’ failures to make themselves available

            for depositions;

      (3) Grant Defendants’ motion for sanctions under Rule 37 against Plaintiffs’

            counsel for their bad faith in this action and for their frivolous motion for a

            leave to amend the complaint to add Defaulting Plaintiffs as additional

            plaintiffs; and

      (4) Grant whatever other and further relief this Court deems just, proper and

            equitable.

Dated: Nassau, New York
       February 20, 2020

                                                 Law Office of Z. Tan PLLC

                                             By: /s/Bingchen Li
                                                Bingchen Li, Esq. (BL4750)
                                                39-07 Prince Street, Suite 3B
                                                Flushing, New York 11354
                                                Phone: (718) 886-6676
                                                Fax: (718) 679-9122
                                                Email: eric.li@ncny-law.com
                                                Attorney for the Defendants



                                                                                               19
